Wixy, J.
The plaintiff sues for the value of a lot of sugar deposited with the defendant by the agent of tbo plaintiff, alleging that the same has been sold by the defendant and converted to his own use. To this demand the defendant interposed the exception of domicile.
Prom the evidence we believe his domicile is in this city. It is shown, that his family residence is on St. Philip street; and lie has a plantation in the parish of Sfc. Martin, whero his family resided before removing to this city. Had we doubts, wo would decide he can bo sued at either place. Yillere v. Butman, 23 An. 515, and authorities there cited.
On the merits we think the case is clearly with the plaintiff.
The settlement made with Burket after lie had ceased to bo the agent of the plaintiff will not exonerate the defendant, because he bad been previously notified and called upon to settle with the plaintiff. It was bad faith in tiie defendant to ship and sell for his own account the sugar of the plaintiff left in Ms keeping as a depositary. And this occurred after he had been called on for settlement by plaintiff’s attorney, who offered to pay the bill for storage. The plaintiff refused to ratify the settlement made by Burket for Mm without authority, and Burket offered to return to the defendant the amount received in the settlement. The amount of sugar deposited with the defendant being clearly shown the burden of proof is on Mm to show what has become of it.
On the whole we see no reason to disturb the judgment of the court a qua in favor of the plaintiff.
Judgment affirmed.